PER CURIAM.
Appellant challenges, in an appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), her judgment and sentence. We affirm appellant’s judgment and sentence; however, we remand for the trial court to correct a scrivener’s error in the judgment to reflect that appellant was convicted after a jury trial as opposed to a plea of nolo contendré. See Clark v. State, 85 So.3d 1190, 1190 (Fla. 1st DCA 2012) (affirming Anders appeal but remanding for correction of scrivener’s error in judgment).
Additionally, because the record reveals potential errors in the imposition of costs and fees, including a possible discrepancy between the amount orally noted by the trial court and the amount actually imposed, we affirm without prejudice to appellant’s ability to file an appropriate post-conviction motion challenging the assessment of costs and fees, if she wishes to do so. See Ramos v. State, 156 So.3d 591, 591-92 (Fla. 1st DCA 2015).
WOLF, WETHERELL, and BILBREY, JJ., concur.